UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NATIONAL FRUIT PRODUCT COMPANY,
INCORPORATED,
Plaintiff-Appellant,

v.
                                                                  No. 98-1471
FIREMAN'S FUND INSURANCE
COMPANY; LUMBERMENS MUTUAL
CASUALTY COMPANY; LIBERTY
MUTUAL FIRE INSURANCE COMPANY,
Defendants-Appellees.

Appeal from the United States District Court
for the Western District of Virginia, at Harrisonburg.
B. Waugh Crigler, Magistrate Judge.
(CA-96-122-H)

Argued: January 28, 1999

Decided: May 4, 1999

Before WILKINSON, Chief Judge, TRAXLER, Circuit Judge,
and GOODWIN, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Stephan G. Weil, DICKSTEIN, SHAPIRO, MORIN &
OSHINSKY, L.L.P., Washington, D.C., for Appellant. Daniel Leroy
Fitch, WHARTON, ALDHIZER & WEAVER, P.L.C., Harrisonburg,
Virginia; Thomas Grasty Bell, Jr., TIMBERLAKE, SMITH,
THOMAS & MOSES, P.C., Staunton, Virginia, for Appellees. ON
BRIEF: Mark H. Kolman, Laura A. Vikander, DICKSTEIN, SHA-
PIRO, MORIN & OSHINSKY, L.L.P., Washington, D.C.; Thomas
Moore Lawson, THOMAS MOORE LAWSON, P.C., Winchester,
Virginia, for Appellant. Ralph N. Boccarosse, Jr., SICILIANO,
ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for Appellee
Liberty Mutual.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The plaintiff, National Fruit Product Company, Inc. (NFP), filed
the present action against the defendants Fireman's Fund Insurance
Company (Fireman's Fund), Lumbermens Mutual Casualty Company
(Lumbermens), and Liberty Mutual Fire Insurance Company (Liberty
Mutual) (collectively defendants), alleging breach of contract. The
district court granted summary judgment in favor of the defendants
and denied NFP's motion for partial summary judgment. Because
Count IV of Nelson's complaint is clearly a cause of action alleging
NFP's vicarious liability for its employee's intentional conduct and
not a separate assertion of negligence against NFP, we find that the
defendants had no duty to defend the underlying action and therefore
did not breach the contract. Therefore, we affirm, although for rea-
sons somewhat different from those stated by the district court.

I.

A.

During 1993 and 1994, NFP was insured by the defendants. Fire-
man's Fund provided NFP with commercial general liability coverage

                    2
from January 1, 1993 to December 31, 1993. The policy limit was
$1.5 million per occurrence. For the period from January 1, 1994 to
January 1, 1995, Lumbermens issued a virtually identical general lia-
bility policy to NFP except that the policy limit was $1 million per
occurrence. Liberty Mutual provided workers compensation coverage
to NFP for the period between January 1, 1993 and January 1, 1994,
with a policy limit of $500,000 and a defense cost deductible of
$200,000.

Both the Fireman's Fund and Lumbermens policies required that
the insurer (1) pay "those sums that the insured becomes legally obli-
gated to pay as damages because of bodily injury or property damage
to which this insurance applies," and (2) "defend any suit seeking
those damages." (J.A. at 126, 149.) Both policies define "bodily
injury" as "bodily injury, sickness or disease sustained by a person,
including death resulting from any of these at any time." (J.A. at 135,
157.) The insurance policies covered only bodily injury which was
"caused by an occurrence" and which "occurs during the policy
period." (J.A. at 126, 149.) Both policies define"occurrence" as "an
accident, including continuous or repeated exposure to substantially
the same general harmful conditions." (J.A. at 136, 159.) Both poli-
cies contain language that excludes coverage for bodily injury that is
"expected or intended from the standpoint of the insured," (J.A. at
126, 149), or that "aris[es] out of and in the course of employment by
the insured." (J.A. at 127, 150.) Finally, both policies establish that
for corporations like NFP, "executive officers and directors are
insureds, but only with respect to their duties as officers and direc-
tors" while employees are insureds "only for acts within the scope of
their employment . . . ." (J.A. at 131, 154.)

The Liberty Mutual policy obligated the insurer to pay all amounts
that NFP became legally obligated to pay as damages for bodily
injury suffered by an NFP employee in the course of the employee's
employment. (J.A. at 564.) Liberty Mutual's coverage was limited to
"bodily injury by accident" that occurs "during the policy period."
(Id.) There is essentially no difference between the "bodily injury by
accident" language in the Liberty Mutual policy and the "bodily
injury" arising from an "occurrence" provision in the Fireman's Fund
and Lumbermens's policies. The Liberty Mutual policy specifically
excludes coverage for "bodily injury intentionally caused or aggra-

                    3
vated by [NFP]" (J.A. at 565), but it does not contain an exclusion for
bodily injury arising out of and in the course of employment.

B.

The issues in this case revolve around the defendants' denial of
coverage for NFP's defense of claims brought against it by Stacey
Nelson (Nelson), a former NFP employee. In June 1995, Nelson filed
suit in the Circuit Court for Kent County, Michigan, against NFP and
James Mortensen (Mortensen), her immediate supervisor at the NFP
facility in Kent City, Michigan. Nelson alleged that she worked for
NFP from November 15, 1993, until June 27, 1994, when NFP termi-
nated her employment. In her complaint, Nelson asserted that during
the time in which she was employed by NFP, Mortensen assaulted,
raped, and sexually harassed her.1 In addition, Nelson's complaint
contained three allegations against NFP: (1) that NFP, as an
employer, was strictly liable for Mortensen's quid pro quo sexual
harassment of Nelson (Count II), (J.A. at 169), (2) that NFP, as an
employer, was liable to Nelson because it "created a cultural climate
which facilitated and fostered a hostile work environment and which
emboldened persons such as defendant Mortensen to make unwel-
come sexual advances, engage in acts of sexual harassment, and com-
mit acts of sexual assault" (Count IV), (J.A. at 171-72), and (3) that
NFP was liable for intentionally discriminating against Nelson by
wrongly terminating her in June 1994 (Count V). (J.A. at 172-73.)
_________________________________________________________________

1 Specifically, Nelson claimed that beginning in December 1993 and
continuing through the duration of her employment, Mortensen engaged
in unwanted sexual contact toward her - i.e. grabbing her breasts, touch-
ing her buttocks and touching her pubic area. Moreover, she asserted that
in February 1994, Mortensen followed her to her apartment after work,
made a sexual advance toward her, demanded that she undress, and
requested sexual favors from her. Nelson also claimed that on a Saturday
in late May 1994, she encountered Mortensen at the office and that he
directed her to an unused storeroom where he forcibly assaulted and
raped her. Further, Nelson alleged that a week later, she again encoun-
tered Mortensen at the office on a Saturday and he again ordered her to
the storeroom where he once again raped her. In June 1994, Nelson was
terminated from her employment with NFP.

                    4
In April 1995, prior to Nelson's filing of her complaint, NFP
received a demand package outlining her allegations. NFP was served
with Nelson's complaint on June 22, 1995. On December 1, 1995,
NFP notified its insurance broker, Johnson & Higgins, in writing of
the pending action and requested that NFP's insurers provide a
defense to Nelson's claim and indemnify NFP for any amount for
which it might be found liable. Thereafter, Johnson & Higgins for-
warded copies of Nelson's complaint and NFP's requests to Lumber-
mens' and Fireman's Fund. NFP notified Liberty Mutual directly and
made the same requests for a defense to the suit and indemnification.
Upon receiving the notice of the complaint and NFP's request, each
of the defendants disclaimed coverage and refused to pay NFP's
defense or indemnify costs.

After receiving the denials from the defendants, NFP engaged in
settlement negotiations with Nelson's counsel. In June 1996, NFP
reached a settlement agreement with Nelson whereby NFP paid
$350,000 in return for a total release of Nelson's claims against it.
NFP's other defense costs totaled $210,767.91. In this action, NFP
claims that the defendants breached the insurance contracts by wrong-
fully disclaiming NFP's claim for defense and indemnity costs. NFP
seeks compensatory damages.

C.

On February 24, 1998, the district court held a hearing at which it
considered NFP's partial motion for summary judgment and the
defendants' motion for summary judgment. At that hearing, the dis-
trict court granted summary judgment in favor of the defendants, find-
ing that the creation of a hostile work environment, as alleged in
Count IV of Nelson's complaint, could not be an"accident" that
caused bodily injury. Specifically, the district court stated as follows:

           Now, that's what's going to go up on appeal. I hold that
          the allegations of creating a hostile work environment is not,
          as a matter of law, and has never been, as a matter of law,
          potentially an accident, to trigger either the duty to defend
          or eventually the responsibility to indemnify.

(J.A. at 799-800.) The district court concluded that"Fireman's Fund
and Lumbermens had no duty to defend, because they had absolutely

                     5
clearly unambiguously no liability under the policy; and Liberty . . .
likewise has no duty to defend, because it had no liability." (J.A. at
802.) NFP appeals from that ruling.

II.

A.

In reviewing a district court's grant of summary judgment, the
Court views the evidence in a light most favorable to the non-moving
party. Westfarm Assoc., L.P. v. Washington Suburban Sanitary
Comm'n, 66 F.3d 669, 678 (4th Cir. 1995). If there are no genuine
issues of material fact, then the court may enter judgment on the
pleadings. Id. The review is de novo. Id.

B.

To determine whether coverage exists under an insurance policy
such that a duty to defend a lawsuit is invoked, a court must compare
the allegations in the underlying complaint with the terms of the pol-
icy. Town Crier, Inc. v. Hume, 721 F. Supp. 99, 103 (E.D. Va. 1989);
American and Foreign Ins. Co. v. Church Schools, 645 F. Supp. 628,
631 (E.D. Va. 1986); Travelers Indem. Co. v. Obenshain, 245 S.E.2d
247, 249 (Va. 1978). In comparing the complaint and the policy, "if
coverage is in doubt, the insurance company must defend." Church
Schools, 645 F. Supp. at 631. However, if it is clear that an insurance
company would not be liable under its contract for any judgment
based upon the assertions in the underlying complaint, it has no obli-
gation to defend. Obenshain, 245 S.E.2d at 249.

Under the terms of the policies in this case, coverage exists only
if "the `bodily injury' . . . is caused by an`occurrence' that takes place
in the coverage territory." (J.A. at 149, 398.) Thus, the complaint
must state a cause of action that includes a "bodily injury"2 caused by
_________________________________________________________________
2 Virginia courts have not interpreted the term "bodily injury," but other
courts have found that such language covers physical injury to the body
and not purely nonphysical or emotional harm. American and Foreign
Ins. Co. v. Church Schools, 645 F. Supp. 628, 631 (E.D. Va. 1986).
Moreover, allegations of physical or bodily contact does not necessarily
imply bodily injury. Id.

                    6
an "occurrence." Under Virginia law,3 the terms "accident" and "oc-
currence" are synonymous and "refer to an incident that was unex-
pected from the viewpoint of the insured." Utica Mutual Ins. Co. v.
Travelers Indem. Co., 286 S.E.2d 225, 226 (Va. 1982). Intentional
acts are neither occurrences nor accidents, so allegations based upon
such conduct are not covered by the policy. Id. ; see West Am. Ins. Co.
v. Bank of Isle of Wight, 673 F. Supp. 760, 765 (E.D. Va. 1987) (term
"occurrence" limits coverage to damages arising from "mistake or
carelessness" and not from "intentional or reckless acts"). Likewise,
claims of agency liability, respondeat superior, and strict liability for
the intentional acts of an agent do not impose a duty to defend.
Church Schools, 645 F. Supp. at 633 (allegations of intentional torts
by employee do not impose duty to defend under "occurrence" lan-
guage of employer's insurance policy). However, allegations that the
insured or its agent negligently, carelessly, or accidentally caused
bodily injury would trigger the policy's coverage. See id.

C.

The parties' arguments focus on the interpretation of Count IV of
Nelson's complaint.4 In that count, entitled "SEXUAL HARASS-
MENT, HOSTILE WORK ENVIRONMENT (AGAINST
NATIONAL FRUIT)," Nelson asserts the following:

           46. Defendant Mortensen was National Fruit's plant
          manager and chief executive officer at its Kent City facility,
          and, as such, was National Fruit's agent.

           47. As National Fruit's plant manager and chief execu-
_________________________________________________________________
3 The parties have agreed that Virginia law would apply to this appeal.
4 Because Count V of Nelson's complaint alleged that NFP engaged in
intentional sexual discrimination and wrongful conduct, it clearly is not
covered by the insurance contracts. In Count II, Nelson contended that
NFP is liable for Mortensen's quid pro quo sexual harassment under an
agency theory. Allegations of agency liability for an employee's inten-
tional conduct do not invoke the defendants' duty to defend or indemnify
under the contracts. Realizing the futility of a claim based upon either
Count II or Count V, NFP has focused its argument upon Count IV of
Nelson's claim. Accordingly, the Court will do the same.

                    7
          tive officer of its Kent City facility, National Fruit delegated
          authority and empowered defendant Mortensen to act in the
          capacity of plant manager.

           48. Defendant Mortensen threatened, intimidated and
          coerced the plaintiff into keeping silent about his sexual
          harassment and sexual assaults, claiming, among other
          things, that he knew the top company official, Verlis Miller,
          and that he was friends with the local law enforcement per-
          sonnel and other local authorities.

           49. Because of defendant Mortensen's position as chief
          executive officer and because of his threats and acts of
          intimidation, any sexual harassment policy maintained by
          defendant National Fruit was meaningless, and it would
          have been futile for the plaintiff to have reported defendant
          Mortensen's sexual harassment and sexual assaults.

           50. Defendant National Fruit created a cultural climate
          which facilitated and fostered a hostile work environment
          and which emboldened persons such [as] defendant Morten-
          sen to make unwelcome sexual advances, engage in acts of
          sexual harassment, and commit acts of sexual assault.

           51. As a result of defendant Mortensen's sexual harass-
          ment, plaintiff has suffered termination of employment, eco-
          nomic loss in the form of back pay, front pay and lost fringe
          benefits.

           52. As a result of defendant Mortensen's actions, plain-
          tiff has suffered severe mental anguish, embarrassment,
          humiliation, pain and suffering, and severe emotional dis-
          tress.

(J.A. 171-72.) NFP claims that because Count IV does not contain
any allegations of intentional acts by NFP, Nelson was asserting that
NFP negligently allowed a hostile work environment to develop. In
support of this position, NFP relies upon this Court's opinion in
Reinhold v. Virginia, 135 F.3d 920 (4th Cir.), vacated, 151 F.3d 172

                    8
(4th Cir. 1998), in which it was stated that the standard for holding
an employer liable for an employee's sexual harassment was whether
"the employer knew or should have known of the illegal conduct and
failed to take prompt and adequate remedial action." Id. at 929 (quot-
ing Andrade v. Mayfair Management, Inc., 88 F.3d 258, 261 (4th Cir.
1996)).5 NFP argues that given the "should have known" standard for
liability, the unintentional creation of a hostile work environment is
unexpected from the perspective of the insured and akin to a negli-
gence action. As such, an allegation of "negligent" creation of a hos-
tile work environment satisfies the "occurrence" requirement and
triggers the indemnity and defense provisions in the insurance con-
tracts.

We disagree. The complaint does not allege that NFP acted negli-
gently in breach of a duty owed to Nelson, nor does it allege negli-
gence by Mortensen. Indeed, the complaint is remarkably void of the
type of "knew or should have known" language that would put the
defendants on notice that Nelson's claim might sound in negligence.
Rather, Count III of the complaint alleged only intentional conduct by
Mortensen and Count IV - the claim against NFP - alleged liability
on agency theories based solely upon those intentional acts.6 Thus, it
_________________________________________________________________
5 In the opinion vacating the original Reinhold decision, this Court
found that after the Supreme Court's holdings in Faragher v. City of
Boca Raton, 524 U.S. 775, 118 S.Ct. 2275 (1998), and Burlington Indus.,
Inc. v. Ellerth, 524 U.S. 742, 118 S.Ct. 2257 (1998), the "knew or should
have known" standard was no longer applicable. Reinhold, 151 F.3d at
174-75. Under the new standard, if sexual harassment of an employee by
a supervisor results in a "tangible employment action," the employer "is
liable for the harassment, regardless of whether the employer knew or
should have known of the harassment." Id. (citing Faragher, 524 U.S. at
___, 118 S.Ct. at 2292; Ellerth, 524 U.S. at ___, 118 S.Ct. at 2270). With
respect to allegations of an actionable hostile environment based upon
sex, the employer is vicariously liable for the acts of its supervisor unless
the employer can prove by a preponderance of the evidence that (1) the
employer exercised reasonable care to prevent and correct the offensive
conduct; and (2) the employee unreasonably failed to take advantage of
any preventive or corrective opportunities provided by the employer. Id.
at 175 (citing Ellerth, 524 U.S. at ___, 118 S.Ct. at 2270).
6 Specifically, paragraph 46 refers to Mortensen as NFP's agent, para-
graph 47 discusses Mortensen's authority as plant manager and C.E.O.
of the Kent City facility, and paragraphs 51 and 52 state that the claim
is based upon the actions of Mortensen, which were unquestionably
intentional.

                    9
was clear that the claims set forth in Nelson's complaint were not
covered by the policies and the defendants therefore had no duty to
defend or indemnify NFP. See Church Schools, 645 F. Supp. at 631;
Obenshain, 245 S.E.2d at 249.

III.

For the reasons stated above, we affirm the district court's entry of
summary judgment in favor of the defendants.

AFFIRMED

                     10